Citation Nr: 9915835	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  96-38 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for asthma.  

2. Entitlement to service connection for pseudofolliculitis 
barbae.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from July 1976 to 
November 1982.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a June 1995 rating decision, in 
which the RO denied the veteran's claims of service 
connection for asthma and pseudofolliculitis barbae.  The 
veteran filed an NOD in May 1996, and an SOC was issued by 
the RO in June 1996.  In July 1996, the veteran filed a 
substantive appeal.  In April 1997, the veteran testified 
before a hearing officer at the VARO in Pittsburgh.  A 
supplemental statement of the case (SSOC) was issued in April 
1998.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been acquired by the RO.  

2. The veteran has suffered from chronic asthma since he was 
two years of age, and usually suffered three asthmatic 
attacks a year, which occasionally required shots.  

3. The veteran's asthmatic condition pre-existed his entry 
into active service, and did not increased in severity 
during service.  

4. Service medical records do not reflect findings or 
treatment for pseudofolliculitis barbae.  

5. The first post-service diagnosis for pseudofolliculitis 
barbae was on VA examination in January 1995, more than 12 
years following the veteran's separation from active 
service.  


CONCLUSIONS OF LAW

1. Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1132, 1153, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (1998). 

2. Pseudofolliculitis barbae was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects no 
complaints, findings or diagnoses for pseudofolliculitis 
barbae.  

With respect to asthma, the disorder was not detected during 
a preliminary enlistment medical examination.  In August 
1976, during the veteran's basic training, he sought 
treatment following an asthmatic attack.  The veteran gave a 
history of asthma since age two.  He additionally reported 
that he did well until he got a cold, and then would get 
attacks, usually three per year, which occasionally required 
shots.  Furthermore, the veteran was noted to be taking 
Tedral.  The examiner's assessment was bronchial asthma with 
exacerbations three times a year by history, requiring 
bronchodilators during that period.  The veteran was assigned 
a permanent medical profile, which did not allow him to work 
in dusty environments, or participate in field duty.  

In April 1977, the veteran sought treatment for respiratory 
problems associated with cutting grass.  His symptoms were 
noted as wheezing, sinusitis, and headaches.  In August 1977, 
the veteran was again treated for respiratory-related 
problems.  He was found to be suffering with seasonal asthma.  
In January 1979, the veteran was examined and found not to be 
suffering from any health problems, and was noted to have 
dust and grass allergies.  In February 1979, the veteran was 
treated for a secondary viral infection and asthma.  On 
examination, the veteran was noted to have nasal drainage and 
mild wheezing, and was assigned to his quarters for rest and 
recuperation.  In October 1979, the veteran sought treatment 
for diarrhea, nausea, and mild wheezing.  A subsequent 
treatment note that same month revealed that the veteran's 
asthma had resolved.  

Thereafter, in June 1981, medical records reflect the 
veteran's treatment for asthmatic flare-ups, with wheezing 
and a non-productive cough.  He reported that Tedral had 
become ineffective, and was given Sus-Phrine injections.  In 
May and June 1982, the veteran was treated for recurrent 
asthmatic attacks.  He was given a temporary medical profile 
which restricted his physical activity, and underwent 
treatment for bronchial asthma, which included Sus-Phrine 
injections and Alupent inhaler puffs.  In July 1982, the 
veteran was treated for a moderate asthmatic attack.  His 
treatment included epinephrine injections as well as Vanceril 
inhalers, and Terbutaline.  A treatment note later that 
month, revealed the veteran's acute wheezing had resolved, 
and that he was feeling better without chest tightness.  The 
treatment plan called for Terbutaline and Vanceril inhalers, 
and the veteran was found fit to return to duty.  In August 
1982, the veteran declined to undergo a medical examination 
associated with his separation from active service.  

Thereafter, in September 1994, the veteran submitted a VA 
Form 21-526 (Veteran's Application for Compensation or 
Pension) to the RO, in which he filed claims of service 
connection for asthma and pseudofolliculitis.

In January 1995, the RO received a treatment statement from 
Adman Masood, M.D., dated in October 1994.  Dr. Masood noted 
that the veteran had been an asthmatic since childhood, and 
that he had multiple allergies to dust and pollen.  His 
assessment noted bronchial asthma, "on Tm [with] inhalers," 
as well as seasonal allergies to dust and pollen.  That same 
month, January 1995, the RO received VAMC Syracuse treatment 
records, dated from October 1994 to December 1994.  These 
records noted the veteran's treatment for asthmatic 
complaints, and additionally noted that the veteran smoked 
cigarettes.  

Also in January 1995, the veteran was medically examined for 
VA purposes.  With respect to asthma, the veteran reported 
having no allergies and that he did not smoke cigarettes.  He 
noted that his last major asthmatic attack had occurred in 
December 1994, and that he treated his asthma with Theo-Dur, 
Vento and Vance inhalers, and Prednisone dose packs.  On 
clinical examination, the veteran's respirations were 20 and 
non-labored.  His chest was clear to auscultation, 
bilaterally.  There were no wheezes noted at the time of 
examination.  The examiner's impression included chronic 
asthma.  With respect to pseudofolliculitis barbae, the 
veteran reported that he had had bumps on his neck for almost 
20 years.  He noted that the bumps had developed in service 
as a result of shaving, and a variety of medications and 
treatments had been used since then without much success.  On 
clinical examination, the examiner noted numerous papules on 
the veteran's upper neck in the beard area.  The examiner's 
assessment revealed that the veteran's pseudofolliculitis 
barbae was likely to be a chronic and recurrent condition.  
The examiner also indicated that the disorder started during 
the veteran's active service, and was likely due to that 
period.  

In a June 1995 rating decision, the RO denied the veteran's 
claims of service connection for asthma and 
pseudofolliculitis barbae.  In May 1996, the veteran filed an 
NOD and submitted additional medical evidence.  This included 
treatment records from St. Elizabeth Hospital, dated from 
December 1992 to June 1993; discharge summaries from the VA 
Hospital (VAH) at Montrose, NY, dated from June to August 
1988; and treatment records from St. Agnes Hospital, dated 
from July 1990 to October 1991.  In particular, records from 
St. Elizabeth Hospital revealed treatment for the veteran's 
asthma.  He was noted to smoke, and his asthma was reported 
as well controlled on inhalers.  VAH Montrose discharge 
summaries noted the veteran's bronchial asthma under control 
with Theo-Dur, that he abused alcohol and drugs, and that he 
had been advised to give up smoking.  Records from St. Agnes 
Hospital noted the veteran as having suffered an acute 
asthmatic attack, and that he treated his asthma with Theo-
Dur, as well as a Proventil inhaler.  

In April 1997, the veteran testified before a hearing officer 
at the VARO in Pittsburgh.  At that time, the veteran stated 
that while on active duty, he sought treatment for his asthma 
three or four times a year, and was usually assigned to his 
quarters for up to three weeks until his asthmatic attack 
subsided.  He also noted that he had been assigned to a field 
unit as a medic, which exacerbated his asthmatic condition.  
The veteran also testified that he had had no facial hair up 
until he was 17 or 18 years of age, and that while in 
service, he was forced to shave, which resulted in his 
pseudofolliculitis barbae.  He additionally testified that he 
had been given medical profiles for shaving.  

In addition to his testimony, the veteran submitted treatment 
records from The Washington Hospital, dated from August 1996 
to December 1996.  In particular, a pulmonary function test 
(PFT) report, dated in November 1996, revealed that the 
veteran had smoked one pack of cigarettes per day for 22 
years, having reportedly quit smoking in 1995.  The test 
report interpretation noted moderate restriction with 
obstruction; no bronchodilator effect; and normal diffusion.  
A diagnosis of asthma was given.  

In May 1997, the RO received previously unreviewed copies of 
the veteran's service medical records.  These records 
consisted of a June 1982 pulmonary clinic treatment note 
which reported that the veteran was complaining of congestion 
at night and dyspnea on physical exertion.  It was also noted 
that the veteran received immunotherapy both as a civilian 
and while on active duty, but it had not helped in treating 
his asthma.  He was also noted to have never been treated 
with steroids.  The veteran reported that he controlled his 
asthma with Tedral and the use of a "medihaler" three to 
four times a day.  Additionally, a medical profile, dated in 
September 1978, revealed assignment restrictions around 
grasses, and that the veteran was not to be assigned in an 
area that did not have access to available medical care.  

In July 1997, the RO received VAMC Syracuse treatment 
records, dated from October 1994 to December 1995.  In 
particular, a May 1995 treatment record, noted the veteran's 
breathing as good.  A record in December 1995, reflected that 
the veteran smoked 1/2 a pack of cigarettes a day.  That same 
month, July 1997, the RO received VAH Montrose discharge 
summaries, dated from June to December 1988.  These summaries 
noted diagnoses for dysthymic disorder, mixed substance 
abuse, and bronchial asthma.  

In August 1997, the RO received medical records from the 
Social Security Administration (SSA), used in evaluating the 
veteran for SSA disability compensation.  The veteran's 
primary impairment was reported as affective disorder, with a 
secondary impairment of substance abuse.  Medical records 
received from SSA were duplicative or cumulative of 
previously received evidence in the veteran's claims file.  

In October 1997, the RO received Yonkers Hospital treatment 
records, dated in April 1992.  These records reflected a 
general physical examination in which the veteran's history 
of asthma was noted, as well as his drug dependence.  

II.  Analysis

The Board's threshold question must be whether the veteran 
has presented well-grounded claims.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If he has 
not, the claims must fail and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied, Epps v. West, 118 
S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999), which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  See Elkins 
v. West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table), and Epps, supra.  "Although 
the claim need not be conclusive, the statute [38 U.S.C.A. 
§5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993).  Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The law provides that a veteran shall be presumed to have 
been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).  A preexisting disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disability or disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  See Falzone v. Brown, 8 Vet.App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet.App. 228, 
231 (1991).

The Court has further stated that "temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted to the 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet.App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet.App. 474, 479 
(1997). 

With respect to the issue of asthma, in reviewing the 
evidence before it, the Board finds that the veteran had a 
pre-service asthmatic disorder.  As the U.S. Court of Appeals 
for Veterans Claims recently held, the presumption of 
soundness upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet.App. 345, 348 (1998).  
Service medical records in this instance reveal that, in 
August 1976, a few weeks into basic training, the veteran was 
treated for an asthmatic attack.  He reported a history of 
chronic asthma beginning at age two.  The examiner's 
assessment was bronchial asthma with exacerbations three 
times a year by history, requiring bronchodilators during 
that period.  The Board is also mindful that the veteran 
continuously reported an early childhood history of asthma in 
post-service medical records.  Thus, the Board finds the 
presumption of soundness has been rebutted, and that the 
veteran's asthma existed prior to service.   

In light of the conclusion that the presumption of soundness 
is rebutted, the next question becomes whether the veteran's 
asthma worsened, or became aggravated, during service.  As 
noted above, there must be a showing that the veteran's 
underlying asthmatic condition, as contrasted to the 
symptoms, increased in severity.  Following review of the 
evidence, the Board is of the opinion that the evidence does 
not support the conclusion that the veteran's asthma was 
aggravated by service.  In this regard, it is observed that 
the veteran served 6 years on active duty.  During this time, 
he was treated on a number of occasions for what appear to be 
asthmatic attacks, but these were widely separated in time 
and appear to have been less frequent that the three times 
per year pattern that the veteran reported piror to service.  
Indeed, there appears to have been only one episode in 1976, 
and 1977, two in 1979, one in 1981 and three in 1982.  
Moreover, there is a lack of medical evidence relating any of 
these in-service asthmatic episodes with a worsening or 
aggravation of the veteran's underlying asthmatic condition.  
In essence, there is no medical indication that the veteran's 
asthmatic attacks in service were other than simple temporary 
flare-ups of his pre-existing asthmatic condition.  

Furthermore, none of the veteran's post-service medical 
records reflect opinion or additional supporting evidence 
that his asthma has worsened or become aggravated as a result 
of his active service.  Since his discharge from active duty, 
the veteran has suffered asthmatic attacks and has treated 
such attacks with inhalers.  A PFT report, dated in November 
1996, 14 years following the veteran's separation from 
service, appeared to note a decrease in respiratory function, 
but did not link any such decrease to a worsening or 
aggravation of the veteran's asthmatic condition as a result 
of his period of active service.  Under these circumstances, 
the Board concludes that the veteran's asthma was not 
aggravated by service, and that the preponderance of the 
evidence is against service connection for asthma.    

With respect to the veteran's claim for service connection 
for pseudofolliculitis barbae, we also find that service 
connection is not warranted.  In reaching this conclusion, we 
note that the veteran's service medical records are silent 
for treatment of pseudofolliculitis barbae.  The veteran 
filed his claim for the skin disorder in September 1994, 
almost 12 years after separating from active service, and has 
submitted no evidence of post-service treatment for 
pseudofolliculitis barbae during this period.  On VA 
examination in January 1995, the veteran gave a history of 
pseudofolliculitis barbae in service, and continuous problems 
with the skin disorder post service.  The examiner found the 
veteran to be suffering from pseudofolliculitis barbae, and 
without any apparent review of the veteran's service medical 
records, opined that the disorder started while the veteran 
was on active duty, and was likely due to that period.  

On this record, we conclude that the greater weight of the 
evidence is against the veteran's claim for service 
connection for pseudofolliculitis barbae.  As previously 
stated, there is no record of the condition during the 
veteran's six years of service, and none until the report of 
the examination conducted for VA purposes in connection with 
the current claim.  While the physician who conducted this 
examination linked the veteran's current pseudofolliculitis 
barbae to service, this was obviously based on the veteran's 
reported history.  Since this history was given in the 
context of a claim for monetary benefits, we accord greater 
probative value to the actual service medical records, and 
years of intervening post service medical records, which as 
previously mentioned, failed to show evidence of the claimed 
condition.  In the absence of any objective medical evidence 
showing the presence of pseudofolliculitis barbae until many 
years after service, we conclude that a basis upon which to 
grant service connection for this disability has not been 
presented in this case.  



ORDER

1. Entitlement to service connection for asthma is denied.  

2. Entitlement to service connection for pseudofolliculitis 
barbae is denied.  



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 

